Citation Nr: 1121724	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-39 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the interval from September 21, 2005, through July 25, 2007.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD for the interval beginning on July 25, 2007.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The veteran had active service from September 1965 to July 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 Decision Review Officer (DRO) decision of the above Department of Veterans Affairs (VA) Regional Office (RO), granting service connection and assigning an initial rating of 30 percent for PTSD effective from September 21, 2005. 

By a DRO decision in September 2008, the Veteran was granted a higher initial evaluation of 50 percent effective from August 20, 2008.  Thereafter, by a decision incorporated in a Supplemental Statement of the Case (SSOC) in April 2009, the Veteran was granted a higher initial evaluation of 50 percent effective from September 21, 2005, and a higher initial evaluation of 70 percent effective from July 26, 2007.  

The Board remanded the claim in April 2010 for additional development, and it now returns to the Board for further review.  


FINDINGS OF FACT

1.  For the entire initial rating period beginning on September 21, 2005, up to the present, and for any lesser intervals during that initial period, the Veteran's PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

2.  For the entire initial rating period beginning on September 21, 2005, up to the present, and for any lesser intervals during that initial period, the Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Impairment in impulse control, difficulty in adapting to stressful circumstances, and impairment in ability to establish and maintain effective relationships, to the extent present, do not result in this level of disability.

3.  For the entire initial rating period beginning on September 21, 2005, up to the present, and for any lesser intervals during that initial period, the Veteran's PTSD has not been manifested by suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.

4.  For the entire initial rating period beginning from September 21, 2005, up to the present, and for any lesser intervals during that initial period, the evidentiary record has not presented such an exceptional or unusual disability picture with regard to PTSD, such as is not adequately contemplated by criteria as contained within the applicable Rating Schedule provisions.


CONCLUSIONS OF LAW

1.  For the initial rating period from September 21, 2005, through July 25, 2007, and for any lesser intervals during that initial period, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  For the rating period beginning July 26, 2007, and for any lesser intervals during that period, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009). This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Additionally, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any.

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for TDIU, for purposes of such notice, may be deemed a claim for increased rating.  

The Veteran's PTSD claim arises from his disagreement with the initial evaluation following the grant of service connection.  VCAA notice for the claim for service connection for PTSD was furnished to the Veteran in August 2006, prior to RO initial adjudication in October 2007 granting service connection.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and the U.S. Court of Appeals for Veterans Claims (Court) have held that once service connection is granted following initial VCAA notice for service connection, additional notice is not required regarding such downstream issues as initial rating, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.  In any event, criteria to address the downstream issues of disability rating and effective date were afforded the Veteran in the VCAA letter provided in August 2006, prior to initial RO adjudication of the service connection claim and assignment of an initial rating. See Dingess v. Nicholson, 19 Vet. App. 473 (2006) (requiring more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date).

The Veteran has received all essential notice including by a May 2008 VCAA notice letter addressing the initial rating claim, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  Shinseki v. Sanders; Mayfield v. Nicholson,444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Therefore the Board finds that any error in VCAA notice was in this case non-prejudicial.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations. The record in this case includes service treatment and examination records, VA treatment records, VA examination reports, and lay evidence. The Board finds that the claims file as a whole includes adequate competent evidence to allow the Board to adjudicate the claim on appeal, and no further action is necessary.  See generally, 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

VA duly afforded the Veteran official (QTC) or VA examinations in September 2009 and July 2010 which adequately addressed the medical questions raised by the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA psychiatric evaluations for treatment purposes also afforded evaluation of the disability supportive of rating purposes. The claims file was reviewed by the examiners in September 2009 and July 2010, and those examiners provided detailed findings and conclusions adequate for informed appellate review under applicable VA laws and regulations.  Accordingly, the Board finds the examinations to be adequate for purposes of the Board's adjudication herein.  Thus, the Board finds that further examination is not necessary.  See 38 C.F.R. §§ 4.1, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  This adequacy holds notwithstanding the Board's finding herein that,  while some reported findings may potentially support higher disability evaluations, some such findings and conclusions ultimately cannot be supportive of the claim because they are based substantially on the Veteran's non-credible statements of symptoms and history of disability, as discussed below.

The Board also finds that development required by the Board's April 2010 remand, including obtaining relevant treatment records and a further VA examination, and RO or Appeals Management Center (AMC) readjudication of the claim, has been substantially fulfilled.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

II.  Claim for Higher Initial Evaluations for PTSD

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating, here effective from the September 21, 2005, date of receipt of claim for service connection, up to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this regulatory provision:

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when the Veteran has total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  

38 C.F.R. § 4.130.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  The Board notes that the symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Physicians often apply a measurement known as the Global Assessment of Functioning (GAF) in assessing a patient. The GAF score assigned thereon reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness." Richard v. Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) at 32.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (confirming the principles set forth in Jandreau).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  The credibility and weight to be attached to evidence and arrival at the adjudicative determination at issue is reserved for the VA adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this regard, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept some statements or opinions and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must thus weigh the credibility when considering evidence presented, particularly the credibility of interested parties, such as the claimant.  In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Board herein reviews highly pertinent VA psychological treatment and examination evidence, as well as statements by the Veteran in furtherance of the claim.  

Upon a June 2005 VA behavioral health intake evaluation, the Veteran was accompanied by his wife.  She reported that he had long-standing depression and used to have an anger problem with verbal "flying off the handle", though without physical violence.  The Veteran reported being depressed and angry since Vietnam, and complained of perceived worthlessness, memory problems, increased appetite, anhedonia, fatigue, and poor sleep.  He reported having nightmares about Vietnam three to four times per week, and instances of awakening in a cold sweat and being up for two to three hours at a time.  Hostility in their marriage was noted including the Veteran's emotional detachment from his wife, her having left him twice in the past due to his drinking and extramarital affairs, and his having in the past threatened her with a gun when he was drinking.  A history of a 15-week outpatient alcoholism program in the early 1980s was noted.  The Veteran reported having drunk excessively for 27 years, but asserted that he only had two cans of beer a week currently, though with his continued drinking having previously led to relapses.

The June 2005 VA intake examiner found that the Veteran was cooperative with good eye contact, with speech normal, thoughts linear, mood self-reportedly depressed, affect constricted, and insight and judgment fair.  The examiner diagnosed a combat-related anxiety disorder, "rule out" PTSD; and alcohol dependence.  She assigned a GAF of 55.

A July 2007 VA psychiatric treatment record associated with a hospitalization of the Veteran noted that he had had recent difficulties, including an alcoholic binge.  He reportedly had been recently using alcohol to help him cope with concerns including his wife's safety and her becoming lost when driving.  

In an August 2008 VA mental health treatment note, the Veteran asserted in essence that he only desired to self-isolate: "I just want to be left alone."  "I don't want to handle issues."  The Veteran reported isolating in his room and watching television.  However, this self-report is inconsistent with other statements of record regarding his considerable work for his church or religious denomination, as noted below.  The Veteran also made assertions concerning sleep impairment, but these were generally inconsistent with other statements of record.  For example, at this August 2008 treatment the Veteran asserted that he only slept for one-and-a-half to three hours, whereas at a September 2008 treatment he reported that he would lie in bed or sleep all day, and that this had been his practice for the past four years.  

Upon VA treatment evaluation in December 2008 the Veteran complained of difficulty sleeping and suicidal ideation, without plan, in the prior week.  He elaborated, however, that he usually simply had anger.  He reported that his activities consisted primarily of being at home, studying, and preparing sermons when he was assigned to give one.  He reported feeling safe at home.  The examiner found the Veteran to have poor cooperation but good eye contact, with mood satisfactory but affect constricted.  Thought processes were linear and the Veteran was fully oriented, but the examiner found the Veteran's insight and judgment to be poor.  The examiner assessed chronic PTSD, and also assessed alcohol dependence in sustained full remission, based on the Veteran's self-reported history of heavy drinking with quitting 20 years ago.   

In a January 2009 submitted statement the Veteran asserted the following:

I feel that this should be a higher rating as I do experience the following problems: Occupational and Social Impairment in family relations, judgment, mood, Suicidal Ideation, Obsessional rituals which interfere with routine activities, speech intermittently illogical, near continuous panic and depression affecting the ability to function independently, appropriately and effectively, unprovoked irritability with periods of violence, difficulty in adapting to stressful circumstances including work-like setting, inability to establish and maintain effective relationships.

The above statement is notable for asserting symptoms of extreme levels of psychological impairment which have not been in evidence upon VA examination or treatment, including obsessional rituals, intermittently illogical speech, and near-continuous panic.  These assertions of symptoms are substantially contradicted by objective medical examination because they would have been observed at least to some extent upon examination had they been present.  This contradiction by objective examination observation supports the conclusion that the Veteran is making these assertions not based on the reality of his symptoms of disability, but rather as fictions or false narratives in furtherance of his claim, merely reciting those disability characteristics that are listed as criteria for higher disability evaluations within the diagnostic code under 38 C.F.R. § 4.130.  This conclusion is bolstered by other findings including upon medical examination and psychological testing, as noted in this decision, of falsehood or exaggeration in self-reporting of disability, and false or inconsistent statements concerning his history of alcohol abuse.  The Board thus concludes that essentially all the Veteran's assertions of symptoms to support his PTSD claim, including upon VA or other examination or treatment, are not warranting of credibility, having been impeached based on the Veteran's submission of false statements to support his claim.
 
Upon an April 2009 VA treatment evaluation the Veteran complained of combat-related PTSD as well as depression, with medication only somewhat effective at relieving symptoms.  He reported continued depression, irritability, anger, guilt, intrusive thoughts, and nightmares.  He also complained of engaging in no physical activity, spending his time primarily reading or watching television.  The examiner diagnosed both PTSD and major-depressive-disorder-like depression, and assigned a GAF of 45.  This report is again notable for the Veteran's inaccurate self-reporting, with his failure to mention his previously self-reported productive activities studying, instructing or giving sermons, and proselytizing as part of his religious work.  His door-to-door proselytizing involves physical activity, and his studying, instructing, and giving sermons, are also activities beyond merely sitting or lying about reading or watching television.  The examiner was thus led to provide an inaccurate assessment based on these inaccurate or false self-reports.   

Upon an official PTSD examination for VA compensation purposes in September 2009, the Veteran emphasized symptoms including difficulty sleeping, ongoing dreams and nightmares about Vietnam, self-isolation, becoming easily angry when Vietnam experiences are discussed, and becoming uptight and easily upset.  Current treatment included psychotherapy and group therapy.  The Veteran reported reduced daily activities, preferring to remain at home alone.  He added that he did not talk to his neighbors, and that prior to his ceasing work in 2003 he had problems with relationships with his supervisors, adding that he had had arguments and fights at work and had been characterized by co-workers as always angry.  The Veteran denied a history of abuse of alcohol or drugs, in contradiction of other self-reports of record of his history of abuse.

At the September 2009 examination the Veteran presented with normal orientation and appropriate appearance, but he was anxious and depressed.  He also displayed irritability and evidenced impaired impulse control with outbursts of anger.  However, communication and speech at the interview were normal, with no panic attacks, delusions, hallucinations, or ritualistic obsessions.  Thought processes, however, were characterized as abnormal with continued preoccupation with his dreams and nightmares about Vietnam.  Abstract thinking was absent and memory showed mild to moderate impairment, with difficulty retaining highly learned material and forgetting to complete tasks.

The September 2009 examiner diagnosed PTSD and assigned a GAF of 50, assessing a fair prognosis.  The examiner considered the Veteran's symptoms to be mild to moderate, with difficulty establishing and maintaining work and social relationships, and decreased work efficiency - particularly during periods of significant stress.  The examiner also found difficulty with complex commands.  

At a VA treatment psychiatric assessment in October 2009 the Veteran was noted to have a continued feeling of depression with occasional hopelessness and helplessness, lacking sleep, and now with frequent nightmares.  The Veteran expressed difficulty understanding why he was now again having nightmares.   At the evaluation the Veteran's mood was depressed and his affect was constricted, although he was fully oriented, with linear thought processes, and insight and judgment fair to good.  The examiner assigned a GAF of 45.

At his July 2010 VA examination for compensation purposes, the Veteran described his current life as consisting substantially of self-isolation, though with his religion motivating him to participate in teaching or study and to go door-to-door proselytizing, but with his preference being to remain at home and self-isolate or not to engage others.  He also reported not having friends but rather acquaintances, and not having a close relationship with his wife, though she was the person he considered closest to him.  He was also reportedly emotionally distant from his children and grandchildren.  The Veteran reported that prior to his retirement he would argue nearly daily with his co-workers and that he felt his PTSD symptoms held him back from promotions at work (prior to his retirement).  

The July 2010 examiner assessed that the Veteran's PTSD and depressive symptoms were present daily and were both chronic and severe, with significant impact on family and social functioning.  These were noted to include significant anhedonia, difficulties getting along with others, lack of much joy in life or activities, thoughts of death or suicide though without current suicidal ideation or plan or intent, chronic sleep problems with associated fatigue and low energy, concentration problems throughout the day, and panic-like symptoms affecting his daily functioning.  

The examiner noted the Veteran's history of employment including working as a supervisor for sixteen years, where he had his own corner office and could work by himself much of the time.  The Veteran reported that he did well in the technical aspects of the job but struggled with interpersonal interactions.  He added that he had retired due to PTSD and carpal tunnel syndrome.  He noted that he took a retirement package because he "wanted to get out anyway," relating that he had been difficult with others at his job.  

The July 2010 examiner assessed, based on clinical examination and historical findings, that the Veteran's depressive symptoms and substance abuse were related to his PTSD, with PTSD as his primary disorder.  The examiner assigned a GAF score of 41 to 50, reflecting serious symptoms.   The examiner concluded that the Veteran did not have total social and occupational impairment due to his PTSD, but that he did have deficiencies in work interactions (hostility and confrontations) and family relations (emotional distance and avoidance of interactions); problems with short term memory and concentration demonstrated upon examination; and anger and irritability and self-isolation interfering with familial relationships.

However, the July 2010 examiner also noted that validity testing conducted showed a pattern of responses on validity scales indicating significant elevation of negative reporting bias, indicating over-endorsement of unusual experiences or over-endorsement of symptoms generally.  This reporting bias indicated invalidity of responses.  The examiner noted that, because the psychological testing was invalid, it neither refuted nor supported the PTSD diagnosis.  The Board notes that this over-endorsement of symptoms upon psychological testing is consistent with other submitted statements and statements to VA examiners, as exaggeration, over-reporting, or outright confabulation of symptoms to support his VA PTSD disability claim, particularly with regard to the Veteran's submitted January 2009 statement.  

Although the July 2010 VA examiner did not focus on the functional implications of the Veteran's religious practice, the Board notes that the Veteran reported at the examination working full-time in a religious ministry in which he participated, including providing sermons and instruction and working daily going door-to-door and proselytizing.  This is consistent with the Veteran's prior statements of active engagement in his religious work and study.  He did not express any inability to perform these activities, though he did express some difficulty in their social aspects.   The Board concludes that this religious activity is effectively work to which the Veteran devotes a considerable portion of his time following his retirement from a long career in a paid work capacity.  The Board concludes thereby that the Veteran is not precluded from work or work-like activities, including substantial interpersonal interactions, as evidence by both giving sermons and proselytizing, due to his PTSD.  The Board additionally substantially discounts the self-reported symptoms of past dysfunction at work and current or past disability, based on the Veteran's noted practice of both exaggerating and confabulating symptoms in his self-reporting of symptoms of PTSD disability.  Caluza, supra.

Based on this substantial impeachment of the Veteran's credibility with regard to his statements in support of his claim, the Board relies for purposes of the present adjudication substantially only on those symptoms objectively verified by examiners and on those statements by the Veteran, particularly those concerning his active religious work, that may reasonably be interpreted as statements against interest for purposes of the present claim.  Objectively observed evidence in this case includes such elements as depressive affect, observed anxiety or constricted affect, some limited impairments in judgment or memory, and some limited impairment in capacity to function interpersonally. 

While the Board notes recently assigned GAF scores may reflect some serious social and occupational impairment in this case, the Board concludes that these assigned ratings were based in substantial part on the Veteran's self-report of significant social and occupational impairments, which are in themselves not credible and are inconsistent with the Veteran's own self-report success in past work with a 36-year career, much of which was spent as a manager with a corner office, and of considerable social and occupational tasks performed as part of his religious duties.  A conclusion of mild or at worst moderate difficulties with social and occupational tasks, without incapacity to perform these tasks, is accordingly more appropriate.  
 
Based on the cognizable and credible presented evidence, the Board concludes that levels of impairment as supported by the evidentiary record equate to the disability symptoms warranting at most a 50 percent, and no higher, rating for PTSD for the period from September 21, 2005, through July 25, 2007, based on evidentiary support for the presence of occupational and social impairment resulting in reduced reliability and productivity due to such symptoms as flattened affect, difficulty understanding complex commands, some memory impairment, some judgment impairment, some impairment in motivation and mood, and some difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

Moreover, based on the cognizable and credible presented evidence, the Board concludes that for the rating period beginning on July 26, 2007, levels of impairment as supported by the evidentiary record arguably do not approach occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  In addition, impairment in impulse control, difficulty in adapting to stressful circumstances, and impairment in ability to establish and maintain effective relationships, to the extent present, at most attain, but do not exceed, the 70 percent level of disability.  The Board accordingly finds that, for the period from July 26, 2007, to the present the evidence preponderates against an evaluation in excess of 70 percent evaluation for the Veteran's service-connected PTSD.  38 C.F.R. §4.130.  

Finally, based on the cognizable and credible presented evidence, the Board concludes that for the entire initial rating period beginning from September 21, 2005, up to the present, the Veteran's PTSD has not been manifested by suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  The Board accordingly finds that for no interval during the rating period on appeal does the evidence warrant a 100 percent evaluation for the Veteran's service-connected PTSD, with the evidence preponderating against such an entitlement.  38 C.F.R. § 4.130.  

The Board has considered staged ratings, but finds that there are no lesser intervals over the entire initial rating period beginning from the September 21, 2005, date of service connection, for which a higher disability rating is warranted than the ratings already assigned, with the weight of the cognizable and credible evidentiary record against any additional staging beyond that already granted.  Fenderson.

III.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation corresponding to the average impairment of earning capacity indicated by the record.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to read liberally all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of the Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability picture, to the extent supported by evidence which is both cognizable and credible, generally presents with some impairment in mood and social interaction with some additional difficulties with particularly stressful circumstances.  These factors are addressed in the Rating Schedule either individually or all together.  The Board has considered these symptoms in determining the severity of the Veteran's disability, as discussed hereinabove.  Accordingly, reviewing the disability picture as a whole with due consideration of both credible lay contentions and the findings of medical professionals, the Board is of the opinion that the Rating Schedule measures and adequately contemplates these aspects of his claimed PTSD disability, so that extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1); Thun; Shipwash.

The Board does not find in this case sufficient evidence of unemployability, with the weight of the evidence against such a finding, so as to support a total rating based on unemployability for any of the rating period from September 21, 2005, to the present.  38 C.F.R. § 4.16(a), (b) (2010).  To the contrary, the Board finds that the Veteran's religious work-type activities are substantially equivalent to substantially gainful work in this case, and the evidentiary record does not indicate that consideration of a rating based on unemployability including due to service-connected PTSD is warranted in this case.  Thun, supra.  


ORDER

Entitlement to higher evaluations for the Veteran's PTSD than the 50 percent assigned effective from September 21, 2005, and than the 70 percent assigned effective from July 26, 2007, are denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


